United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0389
Issued: August 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2017 appellant filed a timely appeal from a June 23, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated April 10, 2017, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.2

1
2

5 U.S.C. § 8101 et seq.

The record on appeal includes evidence received after OWCP issued its June 23, 2017 decision. The Board’s
jurisdiction is limited to the evidence in the case record that was before OWCP at the time of its final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 5, 2017 appellant, then a 34-year-old snow ranger, filed a traumatic injury
claim (Form CA-1) alleging that on February 4, 2017 he injured his left shoulder while up-righting
his snowmobile while in the performance of his federal employment duties. The employing
establishment did not controvert the claim. No evidence was submitted with the claim.
By development letter dated March 9, 2017, OWCP requested that appellant submit
additional factual and medical information in support of his claim. It advised him to submit a
narrative medical report, which provided a diagnosis of his condition and rationale explaining the
cause of the diagnosed condition. Appellant was also asked to complete a questionnaire soliciting
additional factual information. OWCP afforded him 30 days to submit the necessary evidence.
Appellant submitted the completed development questionnaire on March 24, 2017.
OWCP also received a report from Dr. Michael S. Sisk, a Board-certified orthopedic
surgeon, dated March 7, 2017. In his March 7, 2017 report, Dr. Sisk indicated that appellant, a
firefighter, presented with chronic issues regarding his left shoulder with no specific recent injury
to the shoulder. He provided an assessment of acromioclavicular (AC) joint arthritis and possible
rotator cuff disease of unknown extent. Dr. Sisk recommended a magnetic resonance imaging
(MRI) scan due to the chronicity and failure to improve with activity modification and nonsteroids.
By decision dated April 10, 2017, OWCP found that the employment incident occurred as
alleged, but denied the claim finding that the medical evidence of record was insufficient to
establish causal relationship. It found that Dr. Sisk did not provide sufficient rationale as to how
appellant’s diagnosed conditions were caused or aggravated by the accepted employment incident.
Appellant requested reconsideration on May 2, 2017. In an April 14, 2017 report, Dr. Sisk
concluded that the MRI scan demonstrated AC arthritis with bursitis and impingement on the cuff
with no cuff tear or biceps or labral disease. He recommended a Mumford procedure.
By decision dated June 23, 2017, OWCP declined to reopen appellant’s claim for further
consideration of the merits. It found that Dr. Sisk’s April 14, 2017 report was substantially similar
to evidence already in the case record and previously considered.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
3
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his] own motion or on application.” 5 U.S.C. § 8128(a).

2

limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
The underlying issue on reconsideration is medical in nature, whether the medical evidence
establishes causal relationship between appellant’s diagnosed left shoulder condition and the
established employment incident.
The Board finds that appellant did not show that OWCP erroneously applied or interpreted
a specific point of law. Moreover, appellant did not advance a relevant legal argument not
previously considered.8 Thus, he is not entitled to a review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(3).9
The Board further finds that appellant did not submit on reconsideration relevant or
pertinent new evidence not previously considered by OWCP. Dr. Sisk’s April 14, 2017 report
provided diagnoses pertaining to appellant’s left shoulder condition, but did not provide an opinion
regarding the underlying issue of causal relationship. As Dr. Sisk had previously provided
diagnoses in his March 7, 2017 report, this evidence was substantially similar to the evidence of
record. Evidence that repeats or duplicates evidence already in the case record has no evidentiary
value and does not constitute a basis for reopening a case under section 10.606(b)(3).10 The Board,

4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

8

C.H., Docket No. 17-0074 (issued March 17, 2017).

9

S.J., Docket No. 17-1798 (issued February 23, 2018).

10

Id.; James W. Scott, 55 ECAB 606 (2004).

3

therefore, finds that the April 14, 2017 report from Dr. Sisk is insufficient to warrant further merit
review of the claim.
As appellant’s request for reconsideration did not meet any of the three requirements
enumerated under section 10.606(b)(3), the Board finds that OWCP properly denied the request
for reconsideration without reopening the case for a review on the merits.11
On appeal appellant expressed his frustration with OWCP’s system and indicated that his
claim was factually established. As previously noted, the Board does not have jurisdiction over
the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

11

See R.C., Docket No. 17-0595 (issued September 7, 2017); A.M., Docket No. 16-0499 (issued June 28, 2016);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006); A.K., Docket No. 09-2032 (issued August 3,
2010) (when an application for reconsideration does not meet at least one of the three requirements enumerated under
section 10.606(b), OWCP will deny the application for reconsideration without reopening the case for a review on the
merits).

4

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

